DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on September 22, 2022 is acknowledged. Currently Claims 1, 8 and 11-25 are pending. Claims 20-25 are new. 

	Applicant's arguments with respect independent claims 1, 18 and 19 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1, 18 and 19 results in a different scope than that of the originally presented Claims 1, 18 and 19 respectively.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 11-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US2019/01325295 hereinafter referred to as Sato in view of Aoi et al. US2020/0334477 hereinafter referred to as Aoi and Baek et al. US2015/0360697 hereinafter referred to as Baek.

As per Claim 1, Sato teaches a looking away determination device comprising: a memory configured to store instructions; and a processor configured to execute the instructions to: 
determine that a driver is in a looking away state when a proportion of an image in which a face of the driver is not detected is equal to or greater than a first predetermined value, the first predetermined value being determined based on driving state information that indicates a state during driving by the driver.  (Sato, Paragraph [0008], “a driver monitor camera capturing an image of a face of a driver of a vehicle to generate a facial image of the driver; a facial information detecting part configured to detect a facial orientation or a line of sight of the driver based on the facial image”; “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range for a predetermined time period or more”)
Sato does not explicitly teach with respect to a plurality of images obtained by imaging the driver 
Aoi teaches with respect to a plurality of images obtained by imaging the driver (Aoi, Paragraph [0090], “the control unit 110 obtains, as the first information, information about whether the face is detected, the face position, the face orientation, the face movement, the gaze direction, the facial component positions, and the degree of eye opening of the driver D. The first information may be obtained per frame. More specifically, the obtained captured image including multiple frames may be analyzed by the control unit 110)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Aoi into Sato because by utilizing multiple frames/images to monitor the driver of Sato will assist Sato’s driver condition judging part to determine the condition in a time period.
Sato in view of Aoi does not explicitly teach the first predetermined value being determined based on information detected by a sensor provided in a vehicle.
Baek teaches the first predetermined value being determined based on information detected by a sensor provided in a vehicle. (Baek, Paragraph [0140], “As another example, the careless status sensing unit 161B may receive a facial image of the driver from a camera, which is disposed at a certain position of the vehicle, to acquire eye-closing information and observation negligence information of the driver”, Paragraph [0035], “steering angle sensor 110-5 that acquires the steering angle information” and Paragraph [0202], “In detail, in a case where a gear lever is D gear or N gear when an angle of the steering wheel is within a certain angle, when the viewing of the driver does not enter a driving non-load visual range (a, b) for a certain time, the driver status sensing system 160 may determine observation negligence, check a corresponding time, and acquire the observation negligence information”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Baek into Sato in view of Aoi because by utilizing other factors to determine driver’s distraction level will provide means to remedy or alleviate issues that may arise from driver’s observation negligence.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 1.


As per Claim 8, Sato in view of Aoi and Baek teaches the looking away determination device according to claim 1, wherein the processor is configured to execute the instructions to: determine the first predetermined value based on the driving state information.  (Sato, Paragraph [0008], [0037], “ The threshold value range setting part 22 sets a threshold value range allowed as the facial orientation or line of sight of the driver” Paragraph [0049]-[0050], “expanding the threshold value range in left/right direction accordingly to the shape of road ahead) 
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 11, Sato in view of Aoi and Baek teaches the looking away determination device according to claim 1, wherein the processor is configured to execute the instructions to: try to detect the face of the driver from each of the plurality of images.  (Aoi, Paragraph [0090], “the control unit 110 obtains, as the first information, information about whether the face is detected, the face position, the face orientation, the face movement, the gaze direction, the facial component positions, and the degree of eye opening of the driver D. The first information may be obtained per frame. More specifically, the obtained captured image including multiple frames may be analyzed by the control unit 110)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 12, Sato in view of Aoi and Baek teaches the looking away determination device according to claim 1, wherein the processor is configured to execute the instructions to: try to detect the face of the driver from a first image captured last among the plurality of images; and try to detect the face of the driver from each of the plurality of images when the face of the driver is not detected from the first image. (Aoi, Paragraph [0090], “the control unit 110 obtains, as the first information, information about whether the face is detected, the face position, the face orientation, the face movement, the gaze direction, the facial component positions, and the degree of eye opening of the driver D. The first information may be obtained per frame. More specifically, the obtained captured image including multiple frames may be analyzed by the control unit 110. No matter if a face is detected in the first image, the face detection will be applied to the other images)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 13, Sato in view of Aoi and Baek teaches the looking away determination device according to claim 12, wherein the processor is configured to execute the instructions to: detect a facial direction of the driver from the first image when the face of the driver is detected from the first image; (Aoi, Paragraph [0090], “the control unit 110 obtains, as the first information, information about whether the face is detected, the face position, the face orientation, the face movement, the gaze direction, the facial component positions, and the degree of eye opening of the driver D. The first information may be obtained per frame. More specifically, the obtained captured image including multiple frames may be analyzed by the control unit 110.) and determine whether the detected facial direction is within a facial direction condition range.  (Sato, Paragraph [0008], “a driver monitor camera capturing an image of a face of a driver of a vehicle to generate a facial image of the driver; a facial information detecting part configured to detect a facial orientation or a line of sight of the driver based on the facial image”; “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range for a predetermined time period or more”)
The rationale applied to the rejection of claim 12 has been incorporated herein. 
As per Claim 14, Sato in view of Aoi and Baek teaches the looking away determination device according to claim 13, wherein the processor is configured to execute the instructions to: 6PRELIMINARY AMENDMENTAttorney Docket No.: Q258273 Appln. No.: National Stage of PCT/JP2019/008088 detect, when the detected facial direction is not determined to be within the facial direction condition range, the facial direction of the driver from each of the plurality of images; and determine that the driver is in the looking away state when the proportion of an image in which the facial direction of the driver is not within the facial direction condition range with respect to the plurality of images is equal to or greater than a second predetermined value.  (Sato, Paragraph [0008], “a driver monitor camera capturing an image of a face of a driver of a vehicle to generate a facial image of the driver; a facial information detecting part configured to detect a facial orientation or a line of sight of the driver based on the facial image”; “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range for a predetermined time period or more” and Aoi, Paragraph [0090])
The rationale applied to the rejection of claim 13 has been incorporated herein. 

As per Claim 15, Sato in view of Aoi and Baek teaches the looking away determination device according to claim 13, wherein the processor is configured to execute the instructions to:  detect a line-of-sight direction of the driver from the first image when the detected facial direction is determined to be within the facial direction condition range; and determine whether the detected line-of-sight direction is within a line-of-sight direction condition range.  (Sato, Paragraph [0008], “a driver monitor camera capturing an image of a face of a driver of a vehicle to generate a facial image of the driver; a facial information detecting part configured to detect a facial orientation or a line of sight of the driver based on the facial image”; “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range for a predetermined time period or more” and Aoi, Paragraph [0090])
The rationale applied to the rejection of claim 13 has been incorporated herein. 
As per Claim 16, Sato in view of Aoi and Baek teaches the looking away determination device according to claim 15, wherein the processor is configured to execute the instructions to: detect, when the detected line-of-sight direction is not determined to be within the line-of-sight direction condition range
The rationale applied to the rejection of claim 15 has been incorporated herein. 

As per Claim 17, Sato in view of Aoi and Baek teaches the looking away determination system comprising the looking away determination device according to claim 1; and a camera that obtains the plurality of images by imaging. (Aoi, Paragraph [0048], [0090], user of camera)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 18, Claim 18 claims a looking away determination method utilizing the looking away determination device as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 19, Claim 19 claims a non-transitory computer-readable storage medium that stores a program that causes a computer to execute the looking away determination device as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 20, Sato in view of Aoi and Baek teaches the looking away determination device according to claim 1, wherein the information includes at least one of a steering wheel angle or a turn indicator direction.  (Baek, Paragraph [0140], “As another example, the careless status sensing unit 161B may receive a facial image of the driver from a camera, which is disposed at a certain position of the vehicle, to acquire eye-closing information and observation negligence information of the driver”, Paragraph [0035], “steering angle sensor 110-5 that acquires the steering angle information” and Paragraph [0202], “In detail, in a case where a gear lever is D gear or N gear when an angle of the steering wheel is within a certain angle, when the viewing of the driver does not enter a driving non-load visual range (a, b) for a certain time, the driver status sensing system 160 may determine observation negligence, check a corresponding time, and acquire the observation negligence information”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 21, Sato in view of Aoi and Baek teaches the looking away determination device according to claim 1, wherein the information includes at least a steering wheel angle.  (Baek, Paragraph [0140], “As another example, the careless status sensing unit 161B may receive a facial image of the driver from a camera, which is disposed at a certain position of the vehicle, to acquire eye-closing information and observation negligence information of the driver”, Paragraph [0035], “steering angle sensor 110-5 that acquires the steering angle information” and Paragraph [0202], “In detail, in a case where a gear lever is D gear or N gear when an angle of the steering wheel is within a certain angle, when the viewing of the driver does not enter a driving non-load visual range (a, b) for a certain time, the driver status sensing system 160 may determine observation negligence, check a corresponding time, and acquire the observation negligence information”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 22, Sato in view of Aoi and Baek teaches the looking away determination device according to claim 1, wherein the information includes at least a turn indicator direction.  (Baek, Paragraph [0037]-[0038])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 24, Sato in view of Aoi and Baek teaches the looking away determination device according to claim 1, wherein the information includes at least a travel state of the vehicle, and wherein the travel state includes at least forward movement, right turn, left turn, and lane change.  (Baek, Paragraph [0037]-[0038])
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 25, Sato in view of Aoi and Baek teaches the looking away determination device according to claim 1, wherein the information includes at least a travel state of the vehicle, and wherein the travel state includes at least forward movement, right turn, left turn, and curve travel. (Baek, Paragraph [0037]-[0038])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US2019/01325295 hereinafter referred to as Sato in view of Aoi et al. US2020/0334477 hereinafter referred to as Aoi  and Baek et al. US2015/0360697 hereinafter referred to as Baek and as applied to Claim 1 and further in view of Haley USPN 10531294. 


As per Claim 23, Sato in view of Aoi and Baek teaches the looking away determination device according to claim 1, 
Sato in view of Aoi and Baek does not explicitly teach wherein the information includes at least a speed of the vehicle. 
Haley teaches wherein the information includes at least a speed of the vehicle. (Haley, Column 14, Lines 13-21, “while the system is carrying a voice call between a remote voice device and the mobile device, the system suspends voice signal transmission from the remote device to no longer be played-out at the mobile device when the system detects that that the vehicle is moving faster than the speed threshold and acceleration is greater than an acceleration threshold”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Haley into Sato in view of Aoi and Baek because by evaluating the driving situation in conjunction with face detection will provide more parameters to assist in determining the driver’s distractive state. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MING Y HON/Primary Examiner, Art Unit 2666